Order filed March 8, 2018




                                                        In The

                                   Fourteenth Court of Appeals
                                                    ____________

                                               NO. 14-18-00020-CV
                                                    ____________

                                         LATIA M JONES, Appellant

                                                           V.

RGJ APARTMENTS INC. A/K/A RGJ INC. A/K/A VICTORIA PARK APARTMENTS,
     A/K/A RGJ APTS INC., A/K/A VICTORIA PARK APARTMENT HOME INC.,
                                   Appellee


                                  On Appeal from the 295th District Court
                                          Harris County, Texas
                                    Trial Court Cause No. 2017-44729

                                                      ORDER

         This is an appeal from a judgment signed December 7, 2017. The court’s records reflect
that in early January 2018, 1 appellant filed in the trial court a statement of inability to afford
payment of court costs, contending she cannot afford to pay for the record on appeal. See Tex. R.
Civ. P. 145(a). Appellant paid the cost of filing an original petition in the trial court, so the
statement of inability to afford payment of costs on appeal appears to be appellant’s first request



         1
             The date in the file-stamp mark is partially illegible. It appears to read “JAN 03 2018” or “JAN 07
2018.”
to proceed without payment of costs.

      The clerk’s record has not been filed in this appeal. This court has not been advised whether
appellant’s statement of inability to afford payment of costs in the trial court was contested, or
the ruling on any contest, if any. See Tex. R. Civ. P. 145(f). To determine appellant’s indigent
status, we issue the following order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with the clerk of
this court on or before March 23, 2018. The partial clerk’s record shall contain (1) the judgment
being appealed; (2) any motion for new trial, other post-judgment motion, or request for findings
of fact and conclusions of law; and (3) the notice of appeal. In addition, the partial clerk’s record
shall contain: (4) appellant’s statement of inability to afford payment of costs; (5) the contest(s)
to the statement, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                          PER CURIAM